Citation Nr: 0306328	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  96-14 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a shoulder and arm 
disability.

(A decision on the issue of entitlement to service connection 
for asbestosis has been deferred pending further 
development).


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney-at-
Law


WITNESSES AT HEARING ON APPEAL

Appellant and I.K.S., M.D., F.A.C.P.




ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from June 1965 to June 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the RO 
denied service connection for cervical radiculopathy status 
post right C6-7 semi-hemilaminectomy with diskectomy and wide 
foraminotomy; bilateral shoulder disability, bilateral arm 
disability, and asbestosis.

In his March 1996 substantive appeal, the appellant indicated 
that he wanted to have a hearing before a Member of the Board 
at the regional office.  In July 1996 he withdrew that 
request and requested a hearing before a regional office 
hearing officer.  That hearing was conducted in February 
1997.  The veteran also had a hearing before the undersigned 
Veterans Law Judge in January 2001.

In an October 1997 decision, the Board denied service 
connection for asbestosis and for residuals of a motor 
vehicle accident, including cervical radiculopathy, status 
post C6-7 hemilaminectomy with diskectomy and wide 
foraminotomy, and a shoulder and arm disorder.

In an Order dated in July 1998, the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans' Claims, hereinafter referred to as the Court) 
vacated that portion of the Board's October 1997 decision 
which denied entitlement to service connection for asbestosis 
and for residuals of a motor vehicle accident including 
bilateral shoulder and arm disability.  In the joint motion 
granted by the Court, the parties agreed that these claims 
were "well grounded." The appeal as to the remaining issues 
was dismissed.  


The Board has since remanded this matter to the RO in 
November 1998 and May 2001.  The Board is undertaking 
additional development on the issue of entitlement to service 
connection asbestosis pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claim now on appeal has 
been obtained by the Department of Veterans Affairs (VA).

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran does not have current separate disability 
from a shoulder or arm disorder apart from manifestations of 
cervical radiculopathy status post right C6-7 semi-
hemilaminectomy with diskectomy and wide foraminotomy.


CONCLUSIONS OF LAW
1.  VA's duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

2.  The veteran is not entitled to service connection for a 
shoulder or arm disability.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has current bilateral shoulder 
and arm disabilities related to injuries sustained in a 1967 
automobile accident.  For the reasons and bases discussed 
below, the Board concludes that the veteran is not entitled 
to service connection for a bilateral shoulder and arm 
disorders.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2002).  Generally, to support a claim for 
service connection, there must be evidence of the following 
three elements: (1) competent lay or medical evidence of a 
current diagnosed disability or of persistent or recurrent 
symptoms of disability; (2) evidence which establishes the 
veteran suffered an event, injury or disease in service; and 
(3) evidence which indicates that the claimed disability or 
symptoms may be associated with the established event, injury 
or disease in service or another service-connected 
disability.

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 
F.3d 604 (Fed. Cir. 1996), see also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 
(1993)."  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Service medical records show that on May 19 or May 20, 1967, 
the veteran was involved in an automobile accident.  The car 
he was driving collided with another automobile.  A service 
medical record indicates that the veteran's vehicle was hit 
broadside by the other vehicle.  The veteran was treated at a 
hospital for "multiple contusion" and was returned to duty 
two days later on May 22, 1967.  

In a report dated in February 1995, a physician reported that 
the veteran had multiple disabilities including disabilities 
of the arms and shoulders due to an automobile accident in 
"1966".

The veteran testified in February 1997 that he was rendered 
unconscious by the 1967 automobile accident and was 
hospitalized for four or five days.  He also testified that 
he did not sustain any shoulder or arm injuries in the 
accident but that he did have neck pain for which he took 
aspirin.  Although he testified that he saw a doctor for neck 
pain after his separation from service, he asserted that the 
doctor told him to just take aspirin for pain.  He could not 
recall the physician's name.  He denied any other post-
service medical treatment for an orthopedic disorder until 
October 1990 when he underwent surgery for a cervical spine 
disorder.

In a letter dated in October 1990, a neurologist attributed 
the veteran's complaints of right shoulder pain to a possible 
cervical disc disorder.  

In a letter dated in December 1994, a physician reported that 
the veteran developed right arm pain after a cervical 
laminectomy in 1990.  He was last seen by this physician in 
December 1990.  When next seen again in 1994, the veteran 
reported that he could not pick anything up with his right 
arm.  He also complained of constant pain in his neck, right 
shoulder and right arm, mostly in the neck and shoulder.  The 
neurologist did not report a diagnosis of a shoulder or arm 
disorder.  The physician reported neurological findings but 
did not attribute such findings to any in-service injury.  No 
disorders of the shoulders or arms were noted. 

The veteran underwent a VA orthopedic examination in April 
2000.  He told the examiner that he injured both of his 
shoulders and his neck in a May 1967 motor vehicle accident.  
The veteran could not recall the details of the accident or 
the mechanism of the injuries.  He denied further treatment 
after his discharge from the in-service hospitalization.  His 
current complaints included neck pain on both sides.  On 
examination he had full motion in his cervical spine.  Deep 
tendon reflexes in his upper extremities were 2+ and there 
was no sensory deficit, muscle weakness or atrophy.  The 
shoulders had normal contour.  The veteran had full range of 
painless motion in both shoulders.  Impingement tests were 
negative.  The examiner noted that X-rays of both shoulders 
did not reveal any orthopedic abnormality.  After review of 
the veteran service medical records, the examiner reported 
that he could not conclude that the veteran had sustained a 
shoulder injury in the May 1967 motor vehicle accident.  The 
examiner also noted that no musculoskeletal clinical 
abnormalities were noted at the time of the veteran's 
examination for discharge from service.  The examiner 
expressed the opinion that the veteran's "so-called" 
shoulder symptoms are due to the residuals of his cervical 
diskectomy in 1990.  Further, in the examiner's opinion, 
there was no connection between the motor vehicle accident 
and his present symptoms or the symptoms that resulted in the 
October 1990 surgery.  The examiner stated that it was 
"highly unlikely" that the in-service automobile accident 
caused symptoms that required surgery 23 years later.

The evidence which supports the veteran claim are letters and 
reports from a physician whose specialty, according to her, 
is pulmonology.  She described her expertise in a letter 
dated in June 2001 as ". . . an expert medical advisor to 
the court, under the worker's compensation law in the state 
of Florida."  She reported that she would defer to a 
neurologist concerning any neurological symptoms.  She stated 
that she disagreed with the conclusions of physicians who had 
seen the veteran recently who had offered opinions contrary 
to hers.  She testified before the undersigned Veterans Law 
Judge in January 2001 that the veteran had disability 
associated with a neck disorder with pronounced and 
persistent symptoms of neuropathy.  The doctor acknowledged 
that the veteran's right shoulder is "fine."  His symptoms 
were associated with a cervical spine disorder that affects 
the nerves of his upper extremities.

In this case, the questions that are the crux of the claim 
under consideration -- that is, entitlement to service 
connection for bilateral shoulder and arm disability -- are 
(1) whether the veteran has current shoulder or arm 
disability and, if so, (2) whether any such disorder is due 
to an injury or disease that the veteran incurred in service.  
The matter is complicated by the fact that service connection 
has been denied for cervical radiculopathy, status post C6-7 
hemilaminectomy with diskectomy and wide foraminotomy.  That 
decision is final.  Any disability that is attributable to 
this cervical radiculopathy is likewise not service-
connected.  The Board will, therefore, in this decision, only 
consider whether the veteran has disability of the arms or 
shoulders other than that attributable to this cervical 
radiculopathy.

For the following reasons, the Board concludes that the 
veteran does not have current disability from a shoulder or 
arm disorder due to a disease or injury that he incurred 
during his active military service.  First, service medical 
records do not document any such disease or injury.  Second, 
no symptoms of any claimed in-service disease or injury were 
clinically manifested until many years after the veteran's 
separation from service.  Third, there is convincing medical 
evidence in the claims folder that indicates that the veteran 
does not have current disability from a shoulder or arm 
disorder, other than that attributable to the cervical 
radiculopathy.  Fourth, the veteran's subjective complaints 
of shoulder and upper extremity pain and weakness have been 
associated with the cervical spine disorder for which service 
connection has been denied, and which is not the subject of 
this appeal.

In summary, it is evident from the record that the veteran 
has complaints of upper extremity symptoms such as pain in 
his shoulders and weakness in his hands.  There is some 
evidence that his symptoms may be attributable to the in-
service automobile accident, although this evidence is 
contrary to findings made at the time of his treatment 
following the accident and at the time of his separation from 
service.  Dr. Sharpe's conclusions that the veteran's current 
complaints of shoulder and arm disability are related to an 
in-service injury are based on a history provided by the 
veteran that is not documented by service medical records.  
Moreover, her conclusions do not refer to her own clinical 
findings.  The documented history is contrary to the history 
the veteran provided to her, and which she accepted in 
reaching her conclusion.  Consequently, the Board is not 
bound to accept her conclusions that are based on the history 
given by the veteran.  Further, in her testimony Dr. Sharpe 
attributed the veteran's shoulder and arm complaints to a 
neck disorder, service connection for which is not now an 
issue before the Board.  Furthermore, the clinical findings 
made during the most recent VA examination by an orthopedist 
do not support a factual finding that the veteran has current 
disability from a shoulder or arm disorder.

For the foregoing reasons and bases, the Board finds that the 
veteran does not have a shoulder or arm disability that is 
related to a disease or injury he incurred in service.  
Therefore, the Board concludes that the veteran is not 
entitled to service connection for shoulder and arm disorders 
claimed as residuals of a motor vehicle accident.

II.  Applicability and Compliance with VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  However, the regulations add nothing 
of substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  
In this case, the veteran has been so notified by the January 
1996 rating decision, the February 1996 statement of the 
case, and the subsequently dated rating decisions, 
supplemental statements of the case and the Board decision 
and remands.  Also, by a letter from the RO dated in May 
2001, the veteran was advised of VA's duties to notify and 
assist the veteran in the development of his claim.  He was 
advised of the evidence necessary to establish service 
connection.  He was provided forms for authorization to 
release medical records.  He has been notified that 
ultimately, it was his responsibility to provide evidence to 
support his claim.  The veteran has not indicated that there 
is additional evidence that has not been obtained.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board notes that the 
veteran is represented by an attorney who is experienced in 
representation of veterans in claim for compensation for 
service-related disability.  The Board concludes that VA has 
complied with the VCAA notification requirements.

Upon submission of a substantially complete application, VA 
must notify the claimant of information and lay or medical 
evidence needed to substantiate the claim, and must notify 
the claimant of what portion of that information and evidence 
is his responsibility, and what is VA's responsibility.  38 
U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b)(1) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The veteran was so notified by the RO's May 2001 letter.  

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to this claim that have not been 
obtained and considered.  He has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his substantive appeal, his 
testimony, and other statements.  The RO has obtained 
treatment records identified by the veteran.  The veteran has 
not provided information concerning additional evidence -- 
such as the names of treatment providers, dates of treatment, 
or custodians of records, either private, Federal agency, or 
service related -- which has not been obtained.  

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.356(a) (2002).  The veteran had been 
afforded VA examinations.  

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  The revised regulation concerning VA's duty to 
notify claimants of inability to obtain records under the 
VCAA, 38 C.F.R. § 3.159(e) (2002), is applicable to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date.  See 66 Fed. Reg. 45,620 and 45,631-
45,632 (Aug. 29, 2001).  VA has not been unable to obtain any 
records identified by the veteran or otherwise identified in 
the claims file.  Therefore, VA has no duty to notify the 
veteran of inability to obtain evidence.


ORDER

Service connection for a shoulder and arm disability is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

